Citation Nr: 1550208	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-23 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in March 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The appellant requested a hearing before the Board in Washington, D.C., in her September 2012 substantive appeal.  She was scheduled for a hearing in July 2015; however, she did not report for that hearing.  The appellant has not requested that the hearing be rescheduled, nor has she provided good cause.  Therefore, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains a copy of the Veteran's September 2012 substantive appeal as well as a request for records from the Social Security Administration (SSA) and a negative response from SSA.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.   


FINDINGS OF FACT

1.  The Veteran died in March 2009.  The certificate of death lists the immediate cause of death as carcinoma of the prostate.  There were no other significant disorders contributing to death listed.  

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.  

3.  The Veteran's prostate cancer did not manifest in service or within one year thereafter and is not otherwise related thereto.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection.  The letters also explained that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Additionally, the Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for DIC benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the RO provided the appellant notice letters in May 2009, March 2010, and June 2012.  The claim was then readjudicated in a July 2012 statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant about the information and evidence that was necessary to substantiate her claim and notified her of the division of responsibilities in obtaining evidence, and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  A copy of the death certificate is also in the claims file.  VA requested all available medical records from the Social Security Administration (SSA) regarding the Veteran's claim for SSA disability benefits.  A negative response was received in June 2014.  The Board acknowledges that the Veteran indicated that he sought treatment from various private physicians and submitted proper authorization forms for VA to obtain the records.  However, VA requested the records and did not receive a response.  Prior to VA's attempt to follow-up with the providers, the Veteran died.  The appellant was specifically informed that she could submit proper authorization for VA to obtain the records, but she did not.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the appellant has not adequately authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In cause of death cases, a medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Federal Circuit has held that 38 U.S.C.A. § 5103A(a) "does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  38 U.S.C.A. § 5103A(a) does require VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In this case, as will be explained in more detail below, the Board finds that there is no indication that the cause of death may be associated with service or a service-connected disability.  Therefore, a medical opinion is unnecessary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors, such as prostate cancer, are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  

During his lifetime, the Veteran was not service-connected for any disabilities.  The death certificate listed carcinoma of the prostate as the only cause of death.  

There is no evidence of record showing that the Veteran's prostate cancer manifested during service or within one year of separation from service.  The Veteran's service treatment records are negative for any complaints or findings of prostate cancer.  In fact, at separation in February 1953, his prostate was clinically evaluated as "normal."  The Board finds the clinical evaluation report to be highly probative, as it is affirmative evidence based on an examination of the Veteran.  Moreover, the Veteran's post-service treatment records show that he was diagnosed with prostate cancer in the early to mid 1990's, which was approximately 40 years after separation from service.  See, March 2007 private treatment records. 

Based on the foregoing, the Board finds that the cause of the Veteran's death, prostate cancer, did not manifest in service or within one year thereafter.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application in this case.

In addition to the lack of evidence showing that prostate cancer manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's prostate cancer to service.  

As discussed above, the evidence does not show that there was any disease, injury, event, or symptomatology in service to which the Veteran's death could have been related.  The Board acknowledges that the Veteran served during the Korean War and is in receipt of the Korean Service Medal with 1 Bronze service star.  Even assuming that the Veteran served in Korea, the United States Department of Defense ("DOD") has confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  See MR21- 1MR, Part VI, Chapter 2, Section B.  In this case, the Veteran's military service was from February 1951 to February 1953, prior to the identified period.  There is also no suggestion in the record that the Veteran was exposed to Agent Orange while on active duty, including in Korea, and the appellant does not contend otherwise.   

Moreover, the appellant was provided notice of the requirements to establish service connection for cause of death; however, she and her representative have not provided any information or evidence pertaining to post-service medical treatment.  Therefore, the only post-service medical records are from March 2207 and April 2007 and show that the Veteran was diagnosed with prostate cancer in the early to mid-1990's and was being treated for prostate cancer.  The records do not indicate the etiology of the prostate cancer, nor do they suggest a link between the prostate cancer and service.  

The Board has also considered the appellant's lay statement that she felt that the cause of the Veteran's death was from disability related to his service.  Generally, lay persons are competent to report as to the observable symptoms and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the appellant has not contended, and the evidence does not show, that she has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  Moreover, the appellant has not even specified the disability or suggested a reason for how or why it is related to service.  

In light of the above, the Board finds that there is no indication that the cause of death may be associated with service or a service-connected disability.  As such, there is no reasonable possibility obtaining a medical opinion would aid in substantiating the claim, and therefore, there is no need for a VA medical opinion.  See Wood v. Peake, 520, F.3d 1345 (Fed. Cir. 2008).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.




ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


